
	
		III
		111th CONGRESS
		1st Session
		S. RES. 230
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kennedy, Mr. Kerry,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Richard A. Baker as Historian
		  Emeritus of the United States Senate.
	
	
		Whereas Richard A. Baker will retire from the United
			 States Senate after serving with distinction as the Senate's first historian
			 from 1975 to 2009, and as acting curator from 1969 to 1970;
		Whereas Richard A. Baker has dedicated his Senate service
			 to preserving, protecting, and promoting the history of the Senate and its
			 members;
		Whereas Richard A. Baker has produced or directed
			 production of numerous books, articles, and pamphlets detailing the rich
			 institutional history of the Senate;
		Whereas Richard A. Baker has worked with senators and
			 Senate committees to archive their records and to make them available for
			 scholarly research in a timely manner;
		Whereas Richard A. Baker has assisted in the Senate's
			 commemoration of events of historical significance and in the development of
			 exhibitions and educational programs on the history of the Senate and the U.S.
			 Capitol;
		Whereas Richard A. Baker has upheld the high standards and
			 traditions of the Senate with abiding devotion, and has performed his Senate
			 duties in an impartial and professional manner; and
		Whereas Richard A. Baker has earned the respect,
			 affection, and esteem of the United States Senate: Now, therefore, be it
		
	
		That, effective September 1, 2009, as
			 a token of the appreciation of the Senate for his long and faithful service,
			 Richard A. Baker is hereby designated as Historian Emeritus of the United
			 States Senate.
		
